Bates, Judge,
delivered the opinion of the court.
This was a suit for the specific performance of an obligation for the conveyance of land. The petition described the land as “ the southwest half of the south-east quarter of section No. 7, in township No. 37 north, of range 7 west, containing forty acres.” The judgment passed the title to “ the south half of the southeast quarter of section number seven, township number thirty-seven north, of range seven west, containing forty acres. The. judgment is not in accordance with the petition. This is an equitable proceeding, in which a mistake in the description may be pleaded and proved by either party.
Judgment reversed and cause remanded, with leave to both parties to file amended pleadings.
Judges Bay and Dryden concur.